Title: James Madison to Lafayette, November 1826
From: Madison, James
To: Lafayette


                        
                            
                                Dear friend
                            
                            
                                
                                    Montpellier
                                
                                Novr 1826
                            
                        
                        I received some days ago your letter of Aug. 28. If I did not invite an earlier one by my example, it was
                            because I often heard of you, and was unwilling to add a feather to the oppressive weight of correspondence which I well
                            know to be your unavoidable lot. You will never doubt that your happiness is very dear to me; and I feel the sentiment
                            growing stronger as the loss of others dear to us both, shortens the list to which we belong. That which we have lately
                            sustained at Monticello is irreparable; but was attended with every circumstance that could sooth us under it--I wish I
                            was not obliged to add "with one afflicting exception". His family, so long in the lap of all the best enjoyments of life,
                            is threatened with the contrast of pinching poverty. The expences of his numerous household, his extensive
                            hospitalities, and a series of short crops and low markets; to which are to be added old debts contracted in public
                            service abroad, and new ones for which private friendship had made him responsible; all these causes together, had
                            produced a situation of which he seems not to have been fully aware, till it was brought home to his reflections by the
                            calls of creditors (themselves pressed by the difficulties of the times,) and by the impossibility of satisfying them
                            without a complete sacrifice of his property; perhaps not even by that, at such a crisis. In this posture of things, he
                            acquiesced in an appeal to the Legislature for the privilege of a lottery. This was granted, and arrangements made which
                            promised relief, with a residuary competence for his beloved daughter and her children. The general sensation
                            produced by the resort to a lottery, and by the occasion for it, unfortunately led some of his most enthusiastic admirers,
                            to check the progress of the measure by attempting to substitute patriotic subscriptions, which they were so
                            sanguine as to rely on, till the sad event on the 4 of July, benumbed, as it ought not to have done, the generous
                            experiment, with a like effect, which ought still less to have happened; on the lottery itself. And it is now found that
                            the subscriptions do not exceed ten or twelve thousand dollars, and the tickets, but a very inconsiderable number: whilst
                            the debts are not much short of one hundred thousand dollars, an amount which a forced sale, under existing circumstances,
                            of the whole Estate (Negroes included) would not perhaps reach. Faint hopes exist that renewed
                            efforts may yet effectuate such a sale of tickets as may save something for the family; and fainter ones that the
                            Legislature of the State may interpose a saving hand. God grant it! But we are all aware of the difficulties to be
                            encountered there. I well know, my dear Sir, the pain which this melancholy picture will give you, by what I feel at
                            the necessity of presenting it. I have duly adverted to the generous hint as to the E. Florida location. But for any
                            immediate purpose, it, is in any form whatever, a resource perfectly dormant, and must continue so too long for the purpose
                            in question. Your allusion to it is, nevertheless, a proof of the goodness which dwells in your heart; and whenever known
                            will be so regarded. The urgency of particular demands has induced the Executor Thomas Jefferson Randolph who is the
                            Legatee of the manuscripts, to undertake an immediate publication of a Memoir, partly biographical, partly political and
                            miscellaneous, left in the hand writing of his grandfather, the proceeds of which he hopes will be of critical use; and if
                            prompt & extensive opportunities be given for subscriptions, there may be no disappointment. The work will
                            recommend itself not only by personal details interwoven into it, but by Debates in Congress on
                            the question of Independence, and other very important subjects co-eval with its Declaration,
                            as the Debates were taken down & preserved by the illustrious member. The Memoir will contain also very
                            interesting views of the Origin of the French Revolution, and its progress & phenomena during his diplomatic
                            residence at Paris, with reflections on its tendencies & consequences. A trial will probably be made to secure the
                            copy right of the publication, both in England & in France. In the latter case, your friendly counsel will of
                            course be resorted to; and I mention it that you may in the mean time be turning the subject in your thoughts. The
                            manuscripts of which the Memoir makes a part, are great in extent, and doubtless rich in matter; and discreet extracts may perhaps prove a further pecuniary resource, from time to time, but how soon, and in what
                            degree, I have not the means of judging. Mrs. Randolph with her two youngest children left Montpellier some days ago on
                            her way to pass the winter with Mrs. Coolidge. Such a change of scene had become essential to her health as well as to her
                            feelings. She has made up her mind for the worst results; a merit which quickens the sympathy otherwise so intense. She
                            was accompanied by her son Tho. J. Randolph who will endeavor to make arrangements with the Northern Printers for the
                            Volume to be published. It will be an Octavo of about three hundred pages.
                        Your sketch of European prospects is valuable for its facts, and especially for its authenticity. The
                            contents of the foreign Gazettes find their way to us thro’ our own, but do not convey every thing as ours do to you. You
                            will have seen the mortifying scenes produced in Congress by the Panama Mission. The fever of party spirit was an endemic
                            which drew into it every ill humour, till the whole body was infected. The Malady however was far less malignant out of
                            doors than within; and I hope our S. American friends will make allowances, till a development of the real feelings here
                            shall be seen. The Congress at Panama, after a partial execution of its business, has adjourned to Mexico. One of our
                            Envoys Mr. Anderson died on his way there, and Mr. Sergeant the other is still here. Who is to be his associate in the
                            place of Mr. A. is not known: nor is it known when he or they are to set out. Bolivar appears to have given a Constitution
                            to the new State in Peru, of a countenance not altogether belonging to the American family. I have not yet seen its
                            details. Whether it shews him an apostate, or the people there, in his view, too benighted as yet, for self-government
                            may possibly be a question. Another mortifying topic is the Greek equipment at New York. It appears the ample
                            fund for two frigates at an early day, has procured but one which has but recently sailed. The indignation of the public
                            is highly excited; and a regular investigation of the lamentable abuse, is going on. In the mean time Greece is bleeding
                            in consequence of it, as is every heart that sympathises with her noble cause. You will see by our Gazettes also that the
                            Community is drawn into a premature ferment by the partizans of the Presidential Candidates, the actual incumbent,
                            and Genl. Jackson in whose favor, all the opponents of the other are at present concentering their efforts. The
                            race, according to appearances, is likely to be a close one. But there is time enough for the political vicissitudes,
                            which often occur.
                        You possess, notwithstanding your distance, better information concerning Miss Wright and her experiment,
                            than we do here. We learn only that she has chosen for it a remote spot in the western part of Tennissee, and has
                            commenced her enterprize; but with what prospects, we know not. I wrote her without delay according to my purpose
                            intimated to you, a letter of some length in answer to one from her. Mrs. Madison wrote at the same time. I hope these
                            letters, mine at least, reached her; not because it contained any thing of much importance, but because it was dictated by
                            the respect we feel for her fine genius and her exalted benevolence. Her plan contemplated a provision, for the
                            expatriation of her Eleves, but without specifying it: from which I infer the difficulty felt in devising a satisfactory
                            one. Could this part of the plan be ensured, the other essential part, would come about of itself. Manumissions, now, more
                            than keep pace with the outlets provided, and the increase of them is checked only by their remaining in the Country. This
                            obstacle removed, and all others would yield to the emancipating disposition. To say nothing of partial modes, what would
                            be more simple, with the requisite grant of power to Congress, than to purchase all female infants at their birth, leaving
                            them in the service of the holder to a reasonable age, on condition of their receiving an elementary education. The annual
                            number of female births may be stated at twenty thousand; and the cost at less than one hundred
                            dollars, at the most: a sum which would not be felt by the Nation; and be even within the Compass of State
                            resources. But no such effort would be listened to, whilst the impression remains, and it seems to be indelible that the
                            two races cannot co-exist, both being free & equal. The great sine qua non therefore is some external asylum for
                            the coloured race. In the mean time the taunts to which the misfortune exposes us in Europe are the more to be deplored,
                            as they impair the influence of our political example; tho’ they come with an ill grace, from the quarter most lavish of
                            them; the quarter which obtruded the evil, and which has but lately become a penitent under suspicious appearances.
                        I inclose a Copy of the "Report" you ask for. I should have sent you one long ago, but a copy was not to be
                            had. It has just been republished, with some documents annexed, relating to the same subject; and I lost no time in
                            procuring you one. As I have been charged with inconsistency, in not putting a veto on the last act of Congress
                            establishing a Bank, a power to do which was denied in the Report, a word of explanation may not be improper. My
                            construction of the Constitution on this point is not changed. But I regarded the reiterated sanctions given to the power
                            by the exercise of it, thro’ a long period of time, in every variety of form, and in some form or other, under every
                            administration preceding mine, with the general concurrence of the State authorities, and acquiescence of the people at
                            large, and without a glimpse of change in the public opinion, but evidently with a growing confirmation of it; all
                            this I regarded as a construction put on the Constitution by the Nation, which having made it had the supreme right to
                            declare its meaning, and regarding moreover, the establishment of a Bank under the existing circumstances as the only
                            expedient for substituting a sound currency in place of the viciated one working so much mischief, I did not feel myself, as a public
                            man, at liberty, to sacrifice all these public considerations to my private opinion.
                        Will you accept another Document on another subject, which happens to have been just reprinted at the
                            instance, it seems of a Grandson of George Mason, who sent me the copy, with the request of information as to the origin
                            and occasion of the paper. I repeat the explanation given to him. The Anglican Hierarchy, existing in Virginia prior to
                            the Revolution was abolished by an early act of the Independent Legislature. In the year 1785 a Bill was introduced under
                            the auspices of Mr Henry, imposing a General tax for the support of "Teachers of the Christian Religion." It made a
                            progress threatening a Majority of votes in its favor. As an expedient to defeat it, we proposed that it should be postponed to
                            another Session, and printed in the mean time for public consideration. Such an appeal, in a case so important and so
                            unforeseen, could not be resisted. With a view to arouse the people, it was thought proper, that a Memorial should be
                            drawn up, the task being assigned to me, to be printed & circulated through the State for a general signature. The
                            experiment succeeded. The Memorial was so extensively signed by the various Religious sects, including a considerable
                            portion of the Old Hierarchy, that the projected innovation was crushed; and under the influence of the popular sentiment,
                            thus called forth, the well known Bill prepared by Mr Jefferson for "Establishing Religious freedom," passed into a law,
                            as it now stands, in our Code of Statutes.
                        Return the respects & good wishes of us all to your amiable family circle, and be assured that my
                            heart is as it always has been devoted to your happiness. Mrs Madison has the same feelings. My mother now touching her 96th. year
                            received your kind remembrance with much sensibility. She forgets many things she says, but shall never forget General
                            Lafayette the great & good friend of her Country. Again Adieu with unchanging affection
                        
                            
                                James Madison
                            
                        
                    As Mr. LeVasseur will be authorized before this reaches you, to receive our congratulations on the event of his trip to
                            Germany, present them to him in the terms best suited to the happy occasion.